EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
                        , 2009, between Energy Partners Ltd., a Delaware
corporation (the “Company”), and                              (“Indemnitee”).

WHEREAS, highly competent persons have become increasingly reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;

WHEREAS, the Certificate of Incorporation (the “Certificate”) and Bylaws (the
“Bylaws”) of the Company require indemnification of the officers and directors
of the Company. Indemnitee may also be entitled to indemnification pursuant to
the General Corporation Law of the State of Delaware (“DGCL”). The DGCL,
Certificate and Bylaws expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between the Company and members of the Board, officers and other
persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons and Board
has determined that the Company should act to assure qualified persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
and Bylaws of the Company and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Certificate and Bylaws and insurance as adequate in the present circumstances,
and may not be willing to serve as a director without adequate protection, and
the Company desires Indemnitee to serve in such capacity. Indemnitee is willing
to serve, continue to serve and to take on additional service for or on behalf
of the Company on the condition that Indemnitee be so indemnified; and

WHEREAS, the Indemnitee may have certain rights to indemnification and/or
insurance provided by one or more third parties (collectively, the “Third Party
Indemnitors”), and the Indemnitee and the Company intend such indemnification
and/or insurance to be secondary to



--------------------------------------------------------------------------------

the primary obligation of the Company to indemnify such Indemnitee as provided
herein, with the Company’s acknowledgement and agreement to the foregoing being
a material condition to such Indemnitee’s willingness to serve on the Board.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director from and after the date hereof, the parties hereto agree as follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by applicable law, as such
may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of his Corporate Status (as hereinafter defined), the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of the Company. Pursuant to this Section 1(a), Indemnitee shall be indemnified
against all Expenses (as hereinafter defined) and Liabilities (as herein after
defined) actually and reasonably incurred or paid by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding or any claim, issue or
matter therein, unless it shall ultimately be determined by final judicial
decision by a court of competent jurisdiction from which there is no further
right to appeal (“Final Adjudication”) that the Indemnitee acted in bad faith
and in a manner the Indemnitee reasonably believed to be opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had
reasonable cause to believe the Indemnitee’s conduct was unlawful.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the Company.
Pursuant to this Section 1(b), Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred or paid by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding unless it shall
ultimately be determined by a Final Adjudication that the Indemnitee acted in
bad faith and in a manner the Indemnitee reasonably believed to be opposed to
the best interests of the Company; provided, however, only to the extent
required by applicable law, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that any court of competent jurisdiction shall determine that such
indemnification may be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, Indemnitee shall be indemnified
to the maximum extent permitted by law, as such may be amended from time to
time, against all Expenses actually and reasonably incurred or paid by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall

 

2



--------------------------------------------------------------------------------

indemnify Indemnitee against all Expenses actually and reasonably incurred or
paid by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses and Liabilities actually and reasonably incurred or paid by him or on
his behalf if, by reason of his Corporate Status, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Company), including, without limitation,
all liability arising out of the negligence or active or passive wrongdoing of
Indemnitee. The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Sections 6, 7 and 20 hereof) to be
unlawful.

3. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute the amount of Expenses and Liabilities
actually and reasonably incurred or paid by Indemnitee or on Indemnitee’s behalf
in proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than parties who are jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding), on
the one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which

 

3



--------------------------------------------------------------------------------

applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than parties who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute the amount actually and reasonably incurred by Indemnitee, whether
for Liabilities and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

4. Indemnification for Expenses of a Witness or in Response to a Subpoena.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a witness, or is made (or asked to) respond to discovery requests,
in any Proceeding involving the Company, its officers, directors, stockholders
or creditors to which Indemnitee is not a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred or paid by him or on his
behalf in connection therewith and in the manner set forth in this Agreement.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses actually and reasonably
incurred or paid by or on behalf of Indemnitee in connection with any Proceeding
within thirty (30) days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred or paid
by Indemnitee and shall include or be preceded or accompanied by a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined by Final Adjudication that Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and undertakings
to repay pursuant to this Section 5 shall be unsecured and interest free and
made without regard to Indemnitee’s financial ability to repay such Expenses.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification; Notification and Defense of Claim. It is the intent of this
Agreement to secure for Indemnitee rights of indemnity that are at least as
favorable as may be permitted under the DGCL and public policy of the State of
Delaware. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding, in
accordance with this Agreement; provided, however that failure to so notify the
Company shall not relieve the Company of any of its obligations hereunder unless
and to the extent such failure or any delay materially prejudices the Company.
The Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

4



--------------------------------------------------------------------------------

(b) The determination of whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of a Proceeding shall be made
(i) by the Board by a majority vote of the Disinterested Directors even though
less than a quorum of the Board, or (ii) by a majority vote of a committee
consisting solely of two (2) or more Disinterested Directors designated to act
in the matter by a majority vote of all Disinterested Directors, even though
less than a quorum of the Board, or (iii) if there are no Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, with Independent Counsel being selected by a vote of the
Disinterested Directors as set forth in clauses (i) or (ii) of this
Section 6(b), or if such vote is not obtainable or such a committee of
Disinterested Directors cannot be established, by a majority vote of the Board,
or (iv) if Indemnitee and the Company agree, by the stockholders of the Company
in a vote that excludes the shares held by directors who are not Disinterested
Directors.

(c) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement and that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence. Any member
of the Board, or a stockholder of the Company shall act reasonably and in good
faith in making a determination of the Indemnitee’s entitlement to
indemnification under this Agreement.

(d) Indemnitee shall be deemed to have acted in good faith unless it shall
ultimately be determined by Final Adjudication that Indemnitee’s actions were
not based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise (as hereinafter defined) in the course of their duties, or on
the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Enterprise. In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

5



--------------------------------------------------------------------------------

(e) Indemnitee shall use commercially reasonable efforts to cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) actually and
reasonably incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(f) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(g) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

(h) The Company shall not enter into any settlement of any action, suit or
proceeding in which the Indemnitee is or could reasonably become a party unless
such settlement provides for a full and final release of all claims asserted
against the Indemnitee.

(i) Notwithstanding any other provision of this Agreement, with respect to any
Proceeding described in Indemnitee’s notice to the Company submitted in
accordance with Section 6(a):

(i) Except as otherwise provided in this Section 6(i), to the extent that it may
wish, the Company may, separately or jointly with any other indemnifying party,
assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee, except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (A) the employment of counsel by Indemnitee has been

 

6



--------------------------------------------------------------------------------

expressly authorized by the Company, (B) under the applicable standards of
professional conduct then prevailing, such counsel determines in good faith that
it would have a conflict of interest in representing either the Company or
Indemnitee in conduct of the defense of the Proceeding and such determination is
supported by an opinion of qualified legal counsel addressed to the Company, or
(C) the Company shall not within thirty (30) calendar days of receipt of notice
from Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.

(ii) The Company shall not be entitled to assume the defense of any Proceeding
as to which the determination provided for in subparagraph (i) (B) above has
been made.

(iii) Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on, or require any payment from, Indemnitee without
Indemnitee’s written consent, which shall not be unreasonably withheld.

(iv) Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee’s notification of Company.

(j) Notwithstanding anything in this Agreement to the contrary, no determination
(if required by applicable law) as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) payment of indemnification is not made pursuant to this
Agreement within sixty (60) days after receipt by the Company of a written
request therefor (iv) no contribution has been timely made pursuant to Section 3
hereof or (v) payment of indemnification is not made within ten (10) days after
a determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification. The Company shall not
oppose Indemnitee’s right to seek any such adjudication.

(b) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 14 of this Agreement) actually and reasonably

 

7



--------------------------------------------------------------------------------

incurred or paid by him in such judicial adjudication. The Company shall, within
ten (10) days after receipt by the Company of a written request therefore from
Indemnitee, advance such Expenses to Indemnitee pursuant to comparable
procedures as those set forth in Section 5 with respect to advancement of
Expenses therein. Indemnitee shall not be required to reimburse the Company for
any such advances unless and until a Final Adjudication is made that Indemnitee
is not entitled to indemnification.

(c) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefore) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are actually and reasonably incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

(d) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate and Bylaws of the Company, any
agreement, a vote of stockholders, a resolution of directors or otherwise, of
the Company. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Certificate
and Bylaws of the Company and this Agreement, the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be

 

8



--------------------------------------------------------------------------------

covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any director, officer, employee,
agent or fiduciary under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

(c) Except as provided in paragraph (f) below, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against Third Party
Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

(d) Except as provided in paragraph (f) below, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(e) Except as provided in paragraph (f) below, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

(f) Notwithstanding anything set forth to the contrary herein including
paragraph (e) above, the Company hereby acknowledges that Indemnitee may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by Third Party Indemnitors. The Company hereby agrees (i) that it is
the indemnitor of first resort (i.e., its obligations to Indemnitee are primary
and any obligation of Third Party Indemnitors to advance Expenses or to provide
indemnification for the same Expenses or Liabilities incurred by Indemnitee are
secondary) and (ii) that it shall be required to advance the full amount of
Expenses actually and reasonably incurred by Indemnitee and shall be liable for
the full amount of all Expenses and Liabilities as required by the terms of this
Agreement and the Certificate and Bylaws of the Company (or any other agreement
between the Company and Indemnitee), without regard to any rights such
Indemnitee may have against Third Party Indemnitors, and, (iii) that it
irrevocably waives, relinquishes and releases Third Party Indemnitors from any
and all claims for contribution, subrogation or any other recovery of any kind
in respect thereof. The Company further agrees that no advancement or payment by
Third Party Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and Third Party Indemnitors shall have a right of contribution and/or
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of Indemnitee against the Company.

 

9



--------------------------------------------------------------------------------

9. Certain Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated pursuant to the
terms of this Agreement:

(a) To indemnify Indemnitee with respect to any Proceeding brought by
Indemnitee, or any claim therein, unless (i) the bringing of such Proceeding or
making of such claim shall have been approved by the Board of Directors of the
Company, (ii) such Proceeding is being brought by the Indemnitee to assert,
interpret or enforce Indemnitee’s rights under this Agreement, or (iii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law;

(b) To indemnify Indemnitee if (and to the extent that) a Final Adjudication by
a court of competent jurisdiction shall determine that such indemnification is
not lawful;

(c) To indemnify Indemnitee for the payment to the Company of profits pursuant
to Section 16(b) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), or Expenses incurred by Indemnitee for Proceedings in
connection with such payment under Section 16(b) of the Exchange Act;

(d) To indemnify Indemnitee for any reimbursement of the Company by Indemnitee
of any bonus or other incentive-based or equity-based compensation, or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

(e) To make any payment to Indemnitee of amounts otherwise indemnifiable
hereunder, if and to the extent that Indemnitee has otherwise actually received
such payment under the Certificate and/or Bylaws of the Company, or otherwise
from or on behalf of the Company.

10. Duration of Agreement. This Agreement shall continue during the period
Indemnitee is an officer or director of the Company (or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue for ten (10) years and thereafter so long as Indemnitee shall be
subject to any Proceeding (or any proceeding commenced under Section 7 hereof)
by reason of his Corporate Status, whether or not Indemnitee is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

 

10



--------------------------------------------------------------------------------

11. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

12. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director of the
Company.

(b) Except as set forth otherwise herein, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

13. Definitions. For purposes of this Agreement:

(a) “Corporate Status” describes the status of a person or entity who is or was
a director, officer, stockholder, employee, agent, consultant, or fiduciary of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving at
the request of the Company.

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary.

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

11



--------------------------------------------------------------------------------

(e) “Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither contemporaneously is,
nor in the five (5) years theretofore has been, retained to represent: (a) the
Company or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements), (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder, or
(c) the beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding voting securities (other than, in each such case, with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

(f) “Liabilities” includes judgments, penalties, fines, interest, assessments,
charges and amounts paid in settlement.

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
invested in the Company, Indemnitee facilitated or managed any investment in the
Company, Indemnitee is or was an officer or director of the Company, by reason
of any action taken by him or of any inaction on his part while acting as an
officer or director of the Company, or by reason of the fact that Indemnitee is
or was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other Enterprise; in each case whether or not Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his rights under
this Agreement.

14. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

15. Amendment, Modification and Waiver. This Agreement may not be amended or
modified in any manner nor may any of its provisions be waived except by written
amendment executed by the parties. A waiver, modification or amendment by a
party shall only be effective if (a) it is in writing and signed by the parties,
(b) it specifically refers to this Agreement and (c) it specifically states that
the party, as the case may be, is waiving, modifying or amending its rights
hereunder. Any such amendment, modification or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given.

 

12



--------------------------------------------------------------------------------

16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

17. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

 

  (a) To Indemnitee at the address set forth below Indemnitee signature hereto.

 

  (b) To the Company at:

Energy Partners, Ltd.

201 St. Charles Ave., Suite 3400

New Orleans, LA 70170-3400

Attention: John H. Peper

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the

 

13



--------------------------------------------------------------------------------

exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY: Energy Partners Ltd. By:  

 

      Name:  

 

      Title:  

 

INDEMNITEE:

 

Name:

Address:

 

14